DETAILED ACTION

Allowable Subject Matter
Claim(s) 1, 5 – 13, and 15 - 23 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for video encoding or decoding, comprising: forming an initial predictor for a sample in a block, using a plurality of neighboring reference samples, wherein said block is encoded or decoded in according to a DC or planar intra prediction mode, and wherein said plurality of neighboring reference samples include a first reference sample from an adjacent above block and a second reference sample from an adjacent left block; obtaining a first predictor that is used to predict said first reference sample and obtaining a second predictor that is used to predict said second reference sample, wherein said first predictor for said first reference sample is obtained using a first plurality of reference samples, and wherein said second predictor for said second reference sample is obtained using a second plurality of reference samples; adjusting said initial predictor for said sample, based on scaling (1) a first difference between said first reference sample and said first predictor and (2) a second difference between said second reference sample and said second predictor.  The closest prior art does not teach adding said scaled first difference and scaled second difference to said initial predictor to adjust said initial predictor along a vertical direction and a horizontal direction, respectively, forming, to form a predictor for said sample; and encoding said block or reconstructing said sample responsive to said formed predictor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487